980 F.2d 744
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Manford D. METCALF, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3111.
United States Court of Appeals, Federal Circuit.
Oct. 19, 1992.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
Manford D. Metcalf (Metcalf) petitions for review of the initial decision of the Administrative Judge (AJ), dated June 26, 1991, which became the final decision of the Merit Systems Protection Board (MSPB), No. AT831M9110432 (October 23, 1991), sustaining the reconsideration decision of the Office of Personnel Management (OPM).   We affirm.


2
Metcalf's sole contention in this appeal is that the MSPB should have considered and granted his request for an equitable waiver of the overpayment to him of civil service retirement benefits.   The AJ noted that Metcalf had not requested such a waiver from the OPM and that this claim was made for the first time in his appeal to the MSPB.   Because OPM never decided the waiver issue, the AJ correctly determined that the MSPB had no jurisdiction to consider Metcalf's request for equitable waiver.